                     Case
                      Case5:19-cv-04749-VKD
                           5:19-cv-04749-VKD Document
                                              Document1-1
                                                       4 Filed
                                                          Filed08/14/19
                                                                08/13/19 Page
                                                                          Page11ofof22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                              for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   DIVINO GROUP LLC, CHRIS KNIGHT, CELSO                                             )
  DULAY, CAMERON STIEHL, BRIAANDCHRISSY
  LLC, BRIA KAM, CHRISSY CHAMBERS, CHASE                                             )
     ROSS, BRETT SOMERS, LINDSAY AMER                                                )
                                                                                     )
                            Plaintiff(s)                                             )
                                                                                     )
                                v.                                                                  Civil Action No. 5:19-cv-04749 VKD
                                                                                     )
GOOGLE LLC, a Delaware limited liability company,
  YOUTUBE, LLC, a Delaware limited liability                                         )
         company, and DOES 1-25                                                      )
                                                                                     )
                                                                                     )
                           Defendant(s)                                              )

                                                    SUMMONS IN A CIVIL ACTION
                                           GOOGLE LLC, c/o Agent for Service of Process: Corporation Service Company, which
To: (Defendant’s name and address) will do business in California as CSC –Lawyers Incorporating Service, (C1592199)
                                           2710 Gateway Oaks Dr., Ste 150N, Sacramento, CA 95833;YOUTUBE,LLC,c/o Agent
                                           for Service of Process: Corporation Service Company which will do business in
                                           California as CSC – Lawyers Incorporating Service, (C1592199) 2710 Gateway Oaks
                                           Dr., Ste150N, Sacramento, CA 95833; DOES 1-25




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: BROWNE GEORGE ROSS LLP
                                           Attn: Peter Obstler
                                           101 California Street, Suite 1225
                                           San Francisco, California 94111
                                           Tel: (415) 391-7100
                                           Email: pobstler@bgrfirm.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                  S DISTR
                                                                               ATE       IC                    CLERK OF COURT
                                                                             ST            T
                                                                         D
                                                                                                               Susan Y. Soong
                                                                                                   CO
                                                                    E
                                                                  IT




                                                                                                     UR
                                                                UN




                                                                                                       T
                                                                N O RT




                                                                                                        NI A




Date:    August 14, 2019
                                                                                                    OR
                                                                  HE




                                                                                                                      Signature of Clerk or Deputy Clerk
                                                                                                   IF




                                                                         N
                                                                                                   AL
                                                                         R




                                                                             DI
                                                                                  S T RI T O F C
                                                                                        C
                       Case
                        Case5:19-cv-04749-VKD
                             5:19-cv-04749-VKD Document
                                                Document1-1
                                                         4 Filed
                                                            Filed08/14/19
                                                                  08/13/19 Page
                                                                            Page22ofof22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:19-cv-04749 VKD

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
